Per Curiam.
The appellant appears in this court by brief filed by E. P. Cadwell as his only attorney. Since the case was appealed from the district court, said Cadwell has been disbarred from the practice of law in this state. (State v. Cadwell, 16 Mont. 119.)
We do not feel that-it is the duty of the court to consider appeals where the appellant’s contention is presented solely by the brief of an attorney who has been disbarred for dishonorable and unprofessional conduct. The judgment is therefore affirmed. (Rule 5, subdivision 6, Rules of Supreme Court.)
The clerk is directed to notify the party apparently represented by said Cadwell of this order, and also the clerk of the district court in which the judgment was rendered, to the end that the party may be notified of the order of this court. If, within 60 days from the date hereof, good cause is shown for reinstating this appeal, the same may be done upon further order of this court.

Affirmed.